977 So. 2d 748 (2008)
Dixie Lynn MURPHY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-3996.
District Court of Appeal of Florida, Second District.
March 26, 2008.
James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Tiffany Gatesh Fearing, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
In this Anders[1] appeal, Dixie Lynn Murphy challenges her convictions and sentences resulting from charges for two counts of DUI manslaughter. After a thorough review of the record, we have found no harmful, reversible error. However, we remand for correction of a scrivener's error in the judgment. On count two, the judgment reflects a conviction for homicide negligent manslaughter with a vehicle-DUI causing death to any human, rather than for DUI manslaughter. It is clear that Murphy was charged with, entered a plea to, and was sentenced for two counts of DUI manslaughter. In fact, with respect to both counts the judgment cites to the DUI manslaughter statute, section 316.193(3)(c)(3)(A), Florida Statutes (2004). Thus, we affirm the convictions and sentences, but we remand for the correction of the written judgment to reflect the offense of DUI manslaughter for count two. See Green v. State, 956 So. 2d 1278 (Fla, 2d DCA 2007) (remanding for correction of scrivener's error in written judgment in an Anders appeal).
Affirmed and remanded with instructions.
NORTHCUTT, C.J., and VILLANTI, J., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).